DETAILED ACTION

This action is in reply to the application filed on 11/26/2019.
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1, 14, 18 recite, in part, a method of receiving first transaction request at the first terminal, receiving second transaction request at the second terminal, facilitating the combined transaction. The limitation is directed to judicial concepts, via the use of generic computer components, such as Methods of Organizing Human Activity (commercial interactions). In addition, the limitation of  generating, by the server system, a composite machine readable code based on the one or more machine readable codes and at least one authentication attribute of an assignee recited concepts performed in the human mind including an observation and evaluation, such as Mental Processes 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements such as computing devices and other generic computer components to perform receiving, sending, and establishing. The generic computer components are recited at a high-level of generality (receiving, facilitating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea. Claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of at least a computing device to perform receiving and identifying data are merely additional elements performing the abstract idea on a generic device i.e., abstract idea and apply it. There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). Additionally, the limitation of sending a request or message over network is recognized as well-understood, routine, conventional activity. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) see MPEP 2106.05(d). Given the above reasons, a generic processing device associated with the receiving first transaction request at the first terminal, receiving second transaction request at the second 
The dependent claims have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional limitations of the dependent claim(s) when considered individually and as ordered combination do not amount to significantly more than the abstract idea.
Therefore, Claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14, 18, 2, 3, 4, 6-13, 15-17, 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2018/0158036 A1) in view of (US 10,255, 419 B1) in further view of NAIK et al. (US 2018/0165663 A1).
Independent claims 1, 14 are disclosed as below: 
Zhou discloses a method comprising: 
generate one or more machine readable codes for the one or more scheduled transactions, each machine readable code of the one or more machine readable codes being associated with a scheduled transaction of the one or more scheduled transactions (Zhou, Par. [0032]) a QR code is generated for payment data. “Scheduled” transactions could be interpreted as transactions that would be performed in some future time since the specification does not specifically disclose “scheduling”.
 generating, by the server system, a composite machine readable code based on the one or more machine readable codes and at least one authentication attribute of an assignee (Zhou, Par. [0041]-[0043]) The cited portions disclose a composite QR code which consists of payment data, transfer amount , and an attribute of an authentication such as facial recognition; 
Zhou does not disclose the following; however, Kragh teaches:
and facilitating the combined transaction based at least on authentication of the composite machine readable code, wherein the combined transaction is associated with the one or more scheduled transactions (Kragh, Col. 5 ln 20-40) the cited portion discloses using both the authentication and the code to access to perform a transaction.

Zhou in view of Kragh does not disclose the following; however, Naik teaches:
receiving, by a server system, a first transaction request for performing a combined transaction for one or more scheduled transactions at a first transaction terminal, wherein the first transaction terminal is configured to (NAIK, Fig. 2-2003 & Par. [0043]) the cited portion discloses a concept of pre-staging an ATM transaction which, broadly interpreted, is similar to the concept in the instant case. A mobile device could be broadly interpreted as a first terminal;
receiving a second transaction request for performing the combined transaction via a second transaction terminal, the second transaction request comprising the composite machine readable code (NAIK, [0033] &Par. [0050]) an ATM represents a second terminal located at a distant location.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of generating a composite QR code and facilitating the transaction by Zhou  in view of Kragh with the invention of receiving first transaction request and receiving a second transaction request to better pre-stage an ATM transaction (Abstract).
Independent claim 18 is disclosed:
Zhou discloses a method comprising: 
generating one or more machine readable codes for the one or more scheduled transactions, each machine readable code of the one or more machine readable codes being associated with a scheduled transaction of the one or more scheduled transactions (Zhou, Par. [0032]) a QR code is generated for payment data. “Scheduled” transactions could be interpreted as transactions that would be performed in some future time since the specification does not specifically disclose “scheduling”.
(Zhou, Par. [0041]-[0043]) The cited portions disclose a composite QR code which consists of payment data, transfer amount , and an attribute of an authentication such as facial recognition; 
Zhou does not disclose the following; however, Kragh teaches:
and facilitating the combined transaction based at least on authentication of the composite machine readable code, wherein the combined transaction is associated with the one or more scheduled transactions (Kragh, Col. 5 ln 20-40) the cited portion discloses using both the authentication and the code to access to perform a transaction. Chang does not disclose the following; however, Hays teaches:
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of generating a composite QR code by Zhou with the invention of facilitating the combined transaction based on an authentication as taught by Kragh to better verify and validate user identity for enrollment in a secure personal dataset accessing system (Abstract).
Zhou in view of Kragh does not disclose the following; however, Naik teaches:
database for storing executable instructions (NAIK, Par. [0041]); a communication interface configured to receive a first transaction request for performing a combined transaction for one or more scheduled transactions (NAIK, Fig. 2-2003 & Par. [0043]) the cited portion discloses a concept of pre-staging an ATM transaction which, broadly interpreted, is similar to the concept in the instant case. A mobile device could be broadly interpreted as a first terminal; and a processing module electronically coupled to the communication interface and the database (Par. [0050]), the processing module configured to execute the executable instructions to perform at least
wherein the composite machine readable code is configured to perform the combined transaction at a second transaction terminal, and wherein each of the one or more scheduled transactions is a cash (NAIK, Par. [0033]) an ATM represents a second terminal.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of generating a composite QR code and facilitating the transaction by Zhou  in view of Kragh with the invention of receiving first transaction request and receiving a second transaction request to better pre-stage an ATM transaction (Abstract).
Dependent claim 2 is disclosed as below
Zhou in view of Kragh in further view of NAIK discloses: The method according to claim 1, wherein receiving the first transaction request comprises: receiving, by the server system, at least one biometric data from each of one or more users for the one or more scheduled transaction; determining, by the server system, respective user accounts of the one or more users based on the at least one biometric data; and  321652-01372 PATENT authenticating the one or more users, wherein authenticating a user of the one or more users comprises: receiving, by the server system, a graphical code for authenticating an identity of the user accessing a user account of the user, user; and authenticating, by the server system, the identity of the user by comparing the graphical code with a pre-stored graphical code of the user account (Zhou, claim 1 & Par. 0050)
Dependent claim 3 is disclosed as below
Zhou in view of Kragh in further view of NAIK discloses: The method as claimed in according to claim 2, wherein determining the user account of the user comprises: comparing, by the server system, the at least one biometric data of the user with a plurality of biometric data, each biometric data of the plurality of biometric data being associated with the user account of a plurality of user accounts; identifying, by the server system, a biometric data of the plurality of biometric data similar to the at least one biometric data; and determining, by the server system, the user account associated with the biometric data (Zhou, Par. [0041])
Dependent claim 4 is disclosed as below
Zhou in view of Kragh in further view of NAIK discloses: The method according to claim 2, wherein the at least one biometric data is one of: one or more facial features; an iris pattern; a finger print; and one or more speech feature features (Zhou, Par. [0041])
Dependent claim 6 is disclosed as below
Zhou in view of Kragh in further view of NAIK discloses: The method according to claim 1, further comprising: upon generation of the composite machine readable code, reserving, by the server system, cash corresponding to the combined transaction at the second transaction terminal (NAIK, Par. [0050]).
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of generating a composite QR code and facilitating the transaction by Zhou  in view of Kragh with the invention of receiving first transaction request and receiving a second transaction request to better pre-stage an ATM transaction (Abstract).
Dependent claim 7, 19 are disclosed as below
Zhou in view of Kragh in further view of NAIK discloses: The method according to claim 1, wherein the at least one authentication attribute of the assignee is one or more at least one of: an assignee account information; a facial feature of the assignee; an iris pattern of the assignee; a finger print of the assignee; and one or more speech features of the assignee (Zhou, Par. [0041]).
Dependent claim 8 is disclosed as below
Zhou in view of Kragh in further view of NAIK discloses: The method according to claim 1, wherein each machine readable code of the one or more machine readable codes for the scheduled transaction includes at least one of: a transaction amount; a validity of the machine readable code; identity of a user; and user account details (Kragh, Col. 5 ln 20-40) the cited portion discloses using both the authentication and the code to access to perform a transaction.

Dependent claims 9, 15, 16 are disclosed as below
Zhou in view of Kragh in further view of NAIK discloses: The method according to claim 1, wherein receiving the second transaction request comprises: receiving, by the server system, at least one biometric data of the assignee for the combined transaction; determining, by the server system, a user account of the assignee based on the at least one biometric data of a user; receiving, by the server system, a graphical code for authenticating identity of the assignee; and authenticating, by the server system, the identity of the assignee by comparing the graphical code with a pre-stored graphical code of the user account (NAIK, Par. [0033] & [0034]) an ATM represents a second terminal.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of generating a composite QR code and facilitating the transaction by Zhou  in view of Kragh with the invention of receiving first transaction request and receiving a second transaction request to better pre-stage an ATM transaction (Abstract).
Dependent claim 10, 17 are disclosed as below
Zhou in view of Kragh in further view of NAIK discloses: The method as claimed in according to claim 9, further comprising: receiving, by the server system, the composite machine readable code from the second transaction terminal; reading, by the server system, the composite machine readable code for retrieving transaction information related to the one or more scheduled transactions; and determining, by the server system, a validity of the machine readable code by checking an expiry of the machine readable code (Kragh, Col. 25 ln 18-25) the expiration date is part of the authentication functionality.

Dependent claim 11 is disclosed as below
Zhou in view of Kragh in further view of NAIK discloses: The method according to claim 1, wherein the combined transaction associated with the one or more scheduled transactions further comprises at least one of: dispensing money associated with the one or more scheduled transactions; and  621652-01372 PATENT purchasing one or more goods associated with the one or more scheduled transactions from a merchant terminal (Zhou, Par. [0048]).
Dependent claim 12 is disclosed as below
Zhou in view of Kragh in further view of NAIK discloses: The method according to claim 1, further comprising: facilitating, by the server system, printing of the composite QR code at the first transaction terminal (Zhou, Par. [0097]) paper print could be utilized to print out the code.
Dependent claim 13 is disclosed as below
Zhou in view of Kragh in further view of NAIK discloses: The method according to claim 1, wherein the second transaction terminal is at least one of: an Automatic Teller Machine (ATM) interface; a Point of Sale (POS) terminal; and an online merchant interface. (NAIK, Par. [0033] & [0034]) an ATM represents a second terminal.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of generating a composite QR code and facilitating the transaction by Zhou  in view of Kragh with the invention of receiving first transaction request and receiving a second transaction request to better pre-stage an ATM transaction (Abstract).
Dependent claim 20 is disclosed as below
(Zhou, claim 1) Graphical user interface is capable of reading the authentication code.
Claims 5  are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2018/0158036 A1) in view of (US 10,255, 419 B1) in further view of NAIK et al. (US 2018/0165663 A1) in further view of Ramanathan et al. (US 2021/0319452 A1).
Zhou in view of Kragh in further view of Naik discloses the method of claim 1. However, Ramanathan teaches: wherein generating the composite machine readable code comprises concatenating the one or more machine readable codes and the at least one authentication attribute of the assignee (Ramanathan, Par. [0028] “Upon verification, the biometric service provider 150 generates a unique payment identification code (UPIC) comprising public key, primary/verified contact number of the payee, and unique identification of the payee concatenated together. The biometric service provider 150 sends the UPIC to the payment service provider 120 which is forwarded to the AR device 110.”).
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of generating a composite QR code and facilitating the transaction by Zhou  in view of Kragh in further view of Naik with the invention of concatenating code and authentication attribute to better complete a transaction between the payer and payee in a more secure fashion (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN DUC BUI/Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        11/6/2021